DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           SHERI LYNN KELLY,
                               Appellant,

                                     v.

                            JAMES SNIETKA,
                               Appellee.

                              No. 4D13-4636

                            [February 11, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas Barkdull, III, Judge; L.T. Case No.
502010DR003465.

   Craig A. Boudreau, Wellington, for appellant.

   Scott D. Glassman and Sue-Ellen Kenny of Law Office of Scott
Glassman, P.A., West Palm Beach, for appellee.

PER CURIAM.

    We affirm the final judgment in this paternity and support action. We
do not address the merits of the issues raised by appellant, as they either
were not preserved by objections in the trial court on the grounds raised
on appeal, or they lack merit. As to the father’s claim that this court lacks
jurisdiction to consider the orders entered prior to the final judgment
designated in the notice of appeal, Florida Rule of Appellate Procedure
9.110(h) states, “The court may review any ruling or matter occurring
before filing of the notice.” (Emphasis supplied). Thus, this court has
jurisdiction to consider the order vacating the prior final judgment and the
motion to disqualify the trial judge, as both were issued before the final
judgment which is being appealed. Although the appellee relies on Kozell
v. Kozell, 142 So. 3d 891 (Fla. 4th DCA 2014), Kozell is not controlling. In
that case, the motion to disqualify which this court found it lacked
jurisdiction to consider was filed after the denial of the motion for
rehearing of the final judgment sought to be appealed. We have held that
a notice of appeal of a final judgment does not bring to the appellate court
orders entered after the final judgment unless those orders are also
specifically appealed. See Geraci v. Kozloski, 377 So. 2d 811, 812 (Fla. 4th
DCA 1979).

   Affirmed.

WARNER, GROSS and CIKLIN, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2